Rich, J.:
Upon a former trial of this, action the plaintiff had judgment, which was reversed by this court upon the ground that the jury had predicated the negligence of the defendant upon its failure to adopt and enforce some rule the enforcement of which would have prevented the accident to the plaintiff, without having any evidence *722before them of the custom of other railroads under like circumstances, or expert evidence of the probable efficiency of the rules, which, it was claimed by the plaintiff, would have prevented his injury. Upon the second trial the evidence was the same as on the former, except, that the plaintiff gave documentary and expert evi- ■ dence, which was controverted by the defendant, showing that on several other railroads rules and systems of practice similar to those which he contends it was the duty of the defendant to adopt and-enforce, were and had been for some time in general and successful operation, and expert evidence tnat they were reasonable and efficient.
The law of this case may be regarded as established upon, the former appeal (115 App. Div. 632); and the plaintiff having supplied proof as to the probable efficiency of the rules, a- case was made for the jury. It follows, therefore, that in granting defendant’s motion for a nonsuit the learned trial justice' was in error, and the judgment must be reversed and a new trial granted, costs to abide the event. " .
Hirsci-iberg, P. J., Woodward and Miller, JJ., concurred; Burr, J., read for affirmance.